Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 7, and 10 are currently amended, Claims 2-4, 11-12, and 14 are original, Claims 5-6, 8-9, and 13 are cancelled, claims 15-20 are withdrawn, and claims 21-25 are new.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 10-13, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesbor (US 2019/0160734 A1).
Regarding claims 1, Biesbor discloses a base and a sacrificial plate  coupled with the base, wherein an etch rate of the sacrificial plate in an etchant is greater than an etch rate of the base in the etchant [0019]; Figure 2F depicts the protuberances (black shaded area) through an entire dimension of the base/portion of the base. Further, Biesbor teaches “the mechanical or magnetic fasteners and the frame may extend to any suitable height past the top of the sacrificial substrate” [0103] and “ the fasteners and/or frame may be inset within the sacrificial substrate and build platform. For example, the sacrificial substrate may include a groove, partially drilled hole, etc. into which the fasteners and/or frame can be inserted so that they are flush” [0104]. Therefore, paragraphs [0097-0105] teach the protuberance extend through an entire dimension of the base and the sacrificial plate and the base are coupled with one another via the one or more protuberance. 
Regarding claim 2,  as for the claim limitation, the etch rate of the sacrificial plate in the etchant is greater than an etch rate of the 3D printed article in the etchant, applicant is stating properties of the final product and not the apparatus. The prior art structure is considered capable of producing and etch rate of the 3d printed article that is less than the sacrificial plate. 
Regarding claims 3-4, Biesbor does not explicitly disclose the quantitative value of the etch rate of the sacrificial plate. However, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality since Biesbor discloses the etch rate of the sacrificial plate is greater than the base [0019]. MPEP 2144.05 states In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Regarding claim 7, Biesbor further teaches the sacrificial substrate is attached to the build platform using a mechanical fastener with a bolt [0097].
Regarding claims 10-11, Biesbor teaches the base and sacrificial plate are further coupled with one another via one or more mechanical fasteners [0097] and the mechanical fasteners comprise one or more of a threaded stud, bolt, a clamp or combination thereof [0097]. 
Regarding claim 12, Biesbor teaches a sacrificial plate comprises a thickness of from about 0.1μm to about 5 mm [00073]. 
Regarding claim 13, Biesbor teaches the sacrificial plate is coupled with the base via electroplating, electroless plating, chemical bonding, or dip coating (abstract, [0020, 0034]).
Regarding claim 21, Biesbor teaches wherein the sacrificial plate and the one protuberances thereof are integrally formed with one another [0102, 104-105].
Regarding claim 23, Biesbor discloses ceramic that includes metals can be used as the sacrificial material [0048, 0056]. This includes all metals and copper is a metal and reads on Applicant’s claim limitation.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesbor (US 2019/0160734 A1) in view of Xiao (US 2011/0076785 A1). 
Regarding claims 3-4, Biesbor does not explicitly disclose the quantitative value of the etch rate of the sacrificial plate. Etching art, Xiao, teaches etching rate is usually about 10 [0042] in order to provide proper etching. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. MPEP 2144.05 states In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesbor (US 2019/0160734 A1) in view of Frayne et al (US 2016/0240003 A1). 
Regarding claim 14, Biesbor is silent to the printhead but it is conventionally well known for a print head to be disposed proximal to the build plate. Analogous 3d printing art, Frayne et al, discloses a print head that is disposed proximal to the build plate ([0072] and figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a print head that is disposed proximal to the build plate since it is conventionally known. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesbor (US 2019/0160734 A1) in view of Dulkiewicz et al (US 2018/0022044 A1). 
Regarding claims 22 and 24, Biesbor discloses ceramic that includes metals can be used as the sacrificial material [0048, 0056]. Therefor Biesbor’s teachings includes all metals and copper is a metal and reads on Applicant’s claim limitation. However, Biesbor is silent to the material of the base. However, it is conventionally known to use aluminum in the base. Analogous art, Dulkiewicz et al, discloses build plate can be made from any suitable material capable of withstanding the process for building a component using additive manufacturing including aluminum [0037]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an aluminum plate into the base plate taught by Biesbor since (1) is conventionally well known and (2) aluminum is capable of withstanding the process for building a component using additive manufacturing. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesbor (US 2019/0160734 A1) in view of Beacham et al (US 2018/0361473 A1) 
Regarding claim 25, Biesbor teaches a base and a sacrificial plate  coupled with the base, wherein an etch rate of the sacrificial plate in an etchant is greater than an etch rate of the base in the etchant [0019] but does not explicitly disclose the sacrificial plate is coupled with the base via electroplating. However, analogous sacrificial 3d printing art, Beacham et al, discloses the sacrificial layer may be plated onto the base layer via electroplating [0026]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Biesbor to include the sacrificial plate is coupled with the base via electroplating since it is conventionally well known. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Applicant argues Biesboer fails to teach the sacrificial plate comprises one or more protuberances that extends through an entire dimension of the base. Examiner disagrees. Biesbor teaches “ the fasteners and/or frame may be inset within the sacrificial substrate and build platform. For example, the sacrificial substrate may include a groove, partially drilled hole, etc. into which the fasteners and/or frame can be inserted so that they are flush” [0104]. This reads on Applicant’s claim language wherein the sacrificial plate comprises one or more protuberances extending through an entire dimension of the base, and wherein the sacrificial plate and the base are coupled with one another via the one or more protuberance.
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743